      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 1 of 23



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA
                              EASTERN DIVISION


Sandra O’Shea, individually, and on behalf of    Case No. ____________________
the Estate of Terrence O’Shea, deceased,

               Plaintiff,
v.

Asbestos Corporation, Ltd., a Canadian
corporation, et al.;                               NOTICE OF REMOVAL OF
                                                    DEFENDANT BUILDING
Atlas Turner, Inc., a Canadian corporation;       SPRINKLER COMPANY, INC.
AWT Air Company, Inc. (f/k/a Research-
Cottrell, Inc.), a New Jersey corporation;

Baker Manufacturing Company, LLC, a
Delaware corporation;

Bayer CropScience, Inc., (as successor to
Rhone-Poulenc, Inc., f/k/a Amchem Products,
Inc., f/k/a Benjamin Foster Company), a New
York corporation;

Bell & Gossett, a division of ITT Corporation,
a foreign corporation;

Bell Asbestos Mines, Ltd., a Canadian
corporation;

Building Sprinkler Company, Inc., a North
Dakota corporation;

Burnham, LLC, f/k/a Burnham Holdings, Inc.,
f/k/a Burnham Corporation, a Delaware
corporation;

CBS Corporation, f/k/a Westinghouse Electric
Corporation, a Delaware corporation;

Cleaver Brooks, Division of Aqua Chem, Inc.,
a Delaware corporation;
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 2 of 23




Exxon Mobil Corporation, f/k/a Mobil Oil
Corporation, a New Jersey corporation;

Fargo-Moorhead Insulation Company, a North
Dakota corporation;

Fisher Controls International, LLC, f/k/a Fisher
Governor Company, a Delaware corporation;

Foster Products Corporation, (as successor-in-
interest to Foster Products Division of H.B.
Fuller Company and to the Benjamin Foster
Division of AmChem Products, Inc.) a
Minnesota corporation;

Frommelt Safety Products, a Wisconsin
corporation;

General Engineering Development
Corporation, f/k/a Fuel Economy Engineering
Company, a South Dakota corporation;

Goodin Company, a foreign corporation;

Goodrich Corporation, f/k/a B.F. Goodrich
Company, a New York corporation;

Goodyear Tire & Rubber Company, an Ohio
corporation;

Goulds Pumps, Inc., a New York corporation;

Grinnell Corporation, a Minnesota corporation;

H.B. Fuller Company, a Minnesota
corporation;

Hobart Brothers Company, an Ohio
corporation;

Honeywell, Inc., a Delaware corporation;

Industrial Contractors, Inc., a North Dakota
corporation;




                                                   2
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 3 of 23




Industrial Holdings Corporation, f/k/a The
Carborundum Company a Delaware
corporation;

The Lincoln Electric Company, an Ohio
corporation;

Linde, LLC (f/k/a Airco, Inc.), a Delaware
corporation;

McMaster Carr Supply Company, an Illinois
corporation;

Northern Plumbing Supply, Inc., a North
Dakota corporation;

Northwest Iron Fireman, Inc., a North Dakota
corporation;

Owens-Illinois, Inc., an Ohio corporation;

Paul W. Abbott Company, Inc., a foreign
corporation;

Praxair Distribution, Inc., a Delaware
corporation;

RCH Newco II, LLC, f/k/a Robertson Ceco
Corporation *Successor to H.H. Robertson
Company), a Delaware corporation;

Rite-Hite Corporation, a Wisconsin
corporation;

Singer Safety Copmany, an Illinois
corporation;

Smith-Sharpe Company, a foreign corporation;

Sprinkmann Sons Corporation, a Wisconsin
corporation,

Union Carbide Corporation, a New York
corporation;




                                               3
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 4 of 23




Walker Jamar Company; a Minnesota
corporation;

Weil McLain Company, a foreign corporation;

Western Steel & Plumbing, Inc., a North
Dakota Corporation;

Whittier Filtration, Inc., f/k/a U.S.
Filter/Whittier, Inc., a subsidiary of Water
Applications & Systems Corporation, a
Delaware corporation;

Zurn Industries, LLC, f/k/a Zurn Industries,
Inc., a Pennsylvania corporation;

               Defendants.


       Defendant Building Sprinkler Company, Inc. (“Building Sprinkler”) hereby

removes the above-styled civil action from the Cass County District Court for the State of

North Dakota, pursuant to 28 U.S.C. § 1442(a)(1) and 28 U.S.C. § 1446. While reserving

the right to respond more fully if a remand is sought by Plaintiff, Building Sprinkler

provides the following short and plain statement of the basis for its removal as required

by 28 U.S.C. § 1446(a).

                             I.     FACTUAL BACKGROUND

       1.      Building Sprinkler offers this statement to satisfy its obligation as a

removing defendant pursuant to § 1446(a) to provide a short and plain statement of the

legal and factual basis for removal, but reserves the right, and requests an opportunity, to

respond more fully in writing to any motion for remand in this case, and to supplement

the record with affidavits, declarations, and/or evidence supporting the assertions of fact



                                               4
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 5 of 23



stated herein. On May 28, 2019, Plaintiff served a copy of the Summons and Complaint

in the above-captioned action on Defendant Building Sprinkler, in case styled Sandra

O’Shea, individually and on behalf of the Estate of Terrence O’Shea, deceased, venued in

Cass County District Court, East Central Judicial District, for the State of North Dakota,

Court File No. 09-2019-CV-01798. A true and correct copy of the Summons and

Complaint is attached hereto as “Exhibit 1.”

       2.     Plaintiff brings this survival and wrongful death action arising out of the

injury, and death, of Terrence O’Shea (“O’Shea” or “Decedent”). Plaintiff alleges that

Decedent contracted an asbestos-related disease as a result of his exposure to asbestos.

Based on these allegations, Plaintiff asserts claims for intentional, negligent, reckless or

willful failure to warn; breach of implied warranties; conspiracy; and strict

liability/product liability for defective and unreasonably dangerous product. Plaintiff also

asserts claims for fraud/deceit, enterprise liability, market share liability and alternative

liability. (See Ex. 1, Complaint). The claims are pleaded against all defendants, including

Building Sprinkler, without limitation. (Id.)

       3.     The Complaint does not identify the alleged basis or source of Decedent’s

exposure to asbestos.

       4.     In or about 2001, Decedent commenced a separate and prior personal injury

lawsuit against numerous defendants, including Building Sprinkler, arising out of his

alleged exposure to asbestos (the “Prior Lawsuit”).

       5.     Decedent worked as a pipefitter primarily in the State of North Dakota from

approximately 1963 to 1999. (See Ex. 2, Work History of Terrence O’Shea from Prior


                                                5
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 6 of 23



Lawsuit). In the Prior Lawsuit, Decedent’s claims against Building Sprinkler were based,

at least in part, on his alleged exposure to asbestos as a result of his work with or around

asbestos-containing products at (1) the Minot Air Force Base (“MAFB”); and (2) the

missile sites near Minot, N.D., and/or the A.B.M. missile sites located at or near

Concrete, Nekoma and Conrad, North Dakota (collectively referred to herein as the

“missile sites”). (Id. at pp. 3-4, 9; Ex. 3, Deposition of Terrence O’Shea, 7-29-2002,

from Prior Lawsuit). Therefore, Building Sprinkler reasonably anticipates that Plaintiff’s

claims against Building Sprinkler in the instant lawsuit will also arise out of Decedent’s

alleged exposure as a result of his work with or around asbestos-containing products at

the MAFB and/or missile sites.

       6.     The MAFB is owned by the United States Air Force. Construction of

MAFB began in 1955 and the base became operational in 1957. (See Ex. 4, Minot Air

Force Base History, available at https://www.minot.af.mil/About-Us/History (last visited

May 17, 2019)). The U.S. Air Force took occupancy on February 15, 1957. (Id.) The

award of contracts and supervision of construction for the MAFB was assigned to the

Missouri Division of the Corps of Engineers, acting as construction agents for the United

States Air Force. (See Ex. 5, “To Break Ground For Base at Minot,” Bismarck Tribune

(July 6, 1955) at 3; Ex. 6, “Kiewit Bids Low at Minot,” Bismarck Tribune (Oct. 26, 1955)

at ); Ex. 7, “Iowa Firm Low on Minot Bids,” Bismarck Tribune (Oct. 27, 1955) at 17; Ex.

8, “Minot Air Base Gets More Funds,” Bismarck Tribune (March 7, 1958) at 5; Ex. 9,

“Minot Air Base Bid Opening Set,” Bismarck Tribune (May 12, 1955) at 20.)




                                             6
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 7 of 23



       7.     Pursuant to appropriations laws, the U.S. Government has authorized the

Secretary of the Air Force to establish and develop military installations and facilities by

acquiring, constructing, converting, rehabilitating, or installing permanent or temporary

public works for numerous military installation projects, including the MAFB. More

specifically, at all times relevant to the instant lawsuit, the Secretary of the Air Force was

authorized to construct airfield pavements, liquid fuel storage and dispensing facilities,

communications, navigational aids and airfield lighting facilities, operational facilities,

aircraft maintenance facilities, training facilities, troop housing and messing facilities,

family housing, utilities, land acquisition, medical facilities, storage facilities, personnel

facilities, administrative and community facilities, and shop facilities at the MAFB. The

authority to place permanent and temporary structures for military installations includes

the authority for administration, overhead, planning, and supervision incident to

construction. As relevant here, contracts for military construction projects were to be

executed under the jurisdiction and supervision of the Corps of Engineers, Department of

the Army or the Bureau of the Yards and Docks, or Department of the Navy, unless the

Secretary of Defense determined that supervision of the contracts should be executed

under the jurisdiction and supervision of another Government agency. (See Ex. 10,

Public Law 534 § 301, July 27, 1954; Ex. 11, Public Law 765 § 301, Sept. 1, 1954; Ex.

12, Public Law 85-685, Aug. 20, 1958; Ex. 13, Public Law 87-554, July 27, 1962).

       8.     The Secretary of the Air Force was authorized to acquire land for the

purpose of developing such Air Force installations. (See Exs. 10-13).




                                              7
        Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 8 of 23



        9.     The Minuteman Missile complexes are also owned by the United States Air

Force. In 1961, the U.S. Air Force selected the MAFB to support an Air Force dispersed

Minuteman missile complex.         (See Ex. 14, “Minot Area Will Have ICBM Sites,”

Bismarck Tribune (June 14, 1961) at 1).            The Corps of Engineers Ballistic Missile

Construction Office (“CEBMCO”) oversaw the construction of the 150 silos and 15

launch complexes. (See Ex. 15, “Minuteman Aide is Assigned,” Bismarck Tribune (Oct.

4, 1961) at 19; Ex. 16, “First Minuteman Property Bought from Kief Couple,” Bismarck

Tribune (Nov. 24, 1961) at 1; Ex. 17, “$67 Million Low on Missile Work,” Bismarck

Tribune (Dec. 21, 1961) at 1).

        10.    In the 1970s, the U.S. military deployed the first missile defense system. The

Stanley R. Mickelsen Safeguard Complex located in North Dakota was part of the U.S. Army’s

Safeguard missile defense system defending U.S. missile fields in North Dakota. Construction

of the Safeguard Complex started in 1970 under the direction of the U.S. Army Corps of

Engineers, Huntsville Division. The complex consisted of several sites, including the Missile

Site Radar (MSR) near Nekoma, North Dakota, and the Perimeter Acquisition Radar (PAR) near

Concrete, North Dakota, as well as four smaller backup Sprint missile sites. (Ex. 18, The Impact

of the Safeguard Antiballistic Missile System Construction on Northeastern North Dakota, April

1976;    Ex.   19,   “Perimeter Acquisition   Radar Attack Characterization       System,” at

https://www.afspc.af.mil/DesktopModules/ArticleCS/Print.aspx?PortalId=3&ModuleId=659&Ar

ticle=1126406 (last visited June 25, 2019); Ex. 20, “SMDC History: Construction to begin on

RSLs,” at https://www.army.mil/article/210806/smdc_history_construction_to_begin_on_rsls

(last visited June 24, 2019); Ex. 21, “SMDC History: Army Accepts Safeguard System,” at

https://www.army.mil/article/211715/smdc_history_army_accepts_safeguard_system             (last


                                               8
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 9 of 23



accessed June 24, 2019); Ex. 22, “Cavalier Air Force Station: Instant to Watchful Instant,” at

https://www.afspc.af.mil/DesktopModules/ArticleCS/Print.aspx?PortalId=3&ModuleId=599&Ar

ticle=249523 (last accessed June 24, 2019); Ex. 23, SMDC History: The Army’s newest post,” at

https://www.army.mil/article/196471/smdc_history_the_armys_newest_post (last accessed June

24, 2019).

       11.    Plaintiff’s claims against Building Sprinkler arise out of its work as a

government contractor at the MAFB, where Building Sprinkler allegedly supplied and

installed insulation for various insulation jobs that occurred during the time periods

relevant to this lawsuit. The insulation work that Building Sprinkler allegedly performed

at the MAFB and/or missile sites was governed by detailed specifications, including

specifications governing the products that were permitted for use on the projects. (Ex.

24, Minot Air Force Base, Minot, North Dakota, Specifications for SAC Missile Facility,

Invitation Serial No. Eng. 25-066-59-140, U.S. Army Engineer District, Omaha (May

1959); Ex. 25, Deposition of William Sornsin, 6/30/1987, at 32-33; Ex. 26, Deposition of

William Sornsin, 9/28/1983, at p. 53; Ex. 27, Deposition of Herbert Gartner, 8/21/1991,

pp. 213-18, 264-72).

       12.    More specifically, the Corps of Engineers, on behalf of the United States

Air Force, promulgated specifications that governed construction at the MAFB, including

Building Sprinkler’s insulation work at the MAFB. The Corps of Engineers specified the

use of asbestos and/or asbestos-containing insulation products for Building Sprinkler’s

insulation work at the MAFB, and the Corps of Engineers would reject the use of any

products that did not meet the specifications, including products that did not meet



                                              9
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 10 of 23



specifications regarding the asbestos content of such insulation products. Government

inspectors were on-site daily during construction projects at air force bases, and the

government inspectors would inspect the work that the insulation contractors performed

at the site. The government inspectors would inspect how Defendants were doing their

work and whether Defendants were using the products that were specified by the Corps

of Engineers, pursuant to its detailed specifications. (See Exs. 24-27; Ex. 28, Deposition

of Andrew I. Olerud, Jr., 1/18/1983, pp. 98-99, 110-118; Ex. 29, Deposition of Andrew I.

Olerud, Jr. 12-05-1991, pp. 14-21, 71-72; Ex. 30, Deposition of J. Nodsle, 1/25/1983, pp.

109-120; Ex. 31, Deposition of James Matthews, 3/23/1982 (Vol. 1), pp. 39-40, 83-88;

Ex. 32, Deposition of James Matthews, 3/24/1982 (Vol. 2), at pp. 154, 180-85, 187-89,

195-202, 209-211, 218-20; Ex. 33, Deposition of Rudolph Opp, 10/15/1991, pp. 14-20;

Ex. 34, Deposition of Rudolph Opp, 7/18/1994, pp. 189-190; Ex. 35, Deposition of Bruce

Bergson, 7/18/2000, pp. 65-68; Ex. 36, Deposition of Andrew I. Olerud, Jr. dated

February 21, 1991; Ex. 37, Declaration of Kyle Dotson, at ¶ 11-12).

       13.    Department of Defense specifications for a high temperature insulating

cement, which required the cement include asbestos fibers, had no requirement that the

product be accompanied by a warning at the time of Defendants’ work at the base. (See

Ex.   38,    MilSpec-C-28610;    Military   Specification:   Cement,   Insulation,   High

Temperature). More importantly, the specifications require compliance with a separate

military standard regarding markings, MIL-STD-129. (See id. at 4). MIL-STD-129

includes detailed specifications regarding every aspect of product markings. (See Ex. 39,

Military Standard Marking for Shipment and Storage, MIL-STD-129C (July 11, 1960), at


                                            10
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 11 of 23



iii–v). MIL-STD-129 governs the “marking of military supplies and equipment for

shipment and storage.” (Id. at 1). No unauthorized warnings are allowed.1 (Id. at 8 ( “No

markings, other than those specified in this standard, or authorized by the cognizant

activity concerned, or those required by regulation or statute, shall be placed on any

container, except as permitted in 4.2.1.1.”)). Not only does MIL-STD-129 not require any

asbestos-related warnings, the standard does require warnings for other potentially

hazardous materials. (See id. at 13, 24, 67 (requiring markings for radioactive material,

including “DANGER” and “Caution: Radioactive materials.”); Ex. 40, Military Standard

Marking for Shipment and Storage, MIL-STD-129C Change Notice 1 (Feb. 10, 1961), at

13–14 (adding more detailed specifications regarding marking radioactive materials); Ex.

41, Military Standard Marking for Shipment and Storage, MIL-STD-129C Change

Notice 3 (Aug. 28, 1962), at 14a (governing the warning labels to be included for

hazardous chemicals)). MIL-STD-129 also requires caution labels for packages

containing magnetic equipment, including a warning that packages containing magnetic

equipment that is packaged for air travel must be at least seven feet away from compass

sensing devices. (Ex. 39, at 24).

       14.     One of the products specified by the Corps of Engineers was Keene Super

Powerhouse Cement. Although Keene Corporation manufactured a non-asbestos version


       1
          While Part 4.2.1.1 allows advertising matter and case-level markings that do not
interfere with the required markings, there is no exception permitting warning markings not
required by MIL-STD-129. See id.
        Cognizant activity is defined as either the contracting officer, for marking at the
contractor’s facilities; or the head of the bureau or service responsible for storage and shipment,
for marking at installations. Id. at 4.


                                                 11
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 12 of 23



of this product for non-military use, it manufactured an asbestos-containing formulation

in conformance with government specifications, exclusively for the use of the military:

       In November 1957, a military formulation of Super Powerhouse Cement
       containing 5% chrysotile asbestos was developed to conform to
       government specification. This product was manufactured and sold
       exclusively for U.S. government military installations.
(See Ex. 42, Keene Corporation’s Response to Plaintiff’s First Set of Interrogatories in In

re: North Dakota Personal Injury Asbestos Litigation No. I, (D. N.D., May 24, 1990), pp.

15-16 (emphasis added); Ex. 43, Keene Corporation’s Response to Plaintiff’s

Interrogatories and Request for Production of Documents, Set I In re: Minnesota

Personal Injury Asbestos Cases, (D. Minn. Apr. 13, 1989), pp. 15-16)).

       15.    The Corps of Engineers, on behalf of the U.S. Government, exerted similar

control over the construction of Minuteman missile complexes. Products used in the

construction of the missile complexes had to follow Corps of Engineers specifications.

Engineers from the Corps inspected construction work, including insulation work, being

performed at the missile complexes on a daily basis. (Ex. 44, Deposition of Noralf

Tweit, 4/6/1982, pp. 11-26).

       16.    At all times relevant, the U.S. Government had knowledge of the hazards of

asbestos that was superior to that of insulation contractors such as Defendants. (See

generally Ex. 37, at ¶ 12; see also Ex. 27, pp. 75-79).

       17.    All packaging/bags of raw asbestos were provided with warning labels by

Johns Manville by early 1969, while cements had been labeled in 1966 and finished pipe

insulation was labeled earlier in 1964. Pre-OSHA voluntary labels were first placed on




                                             12
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 13 of 23



asbestos-containing insulation products in 1964, cement used by insulators had warning

labels in 1966, and various types of bag and all other bulk bag packaging of raw asbestos

had warning labels in the US by 1968 or 1969. (See Ex. 37, ¶¶ 8-9). Warnings were

provided earlier by the U.S. military. (Id.)

       III.     FEDERAL OFFICER REMOVAL JURISDICTION: APPLICATION

                           OF SECTION 1442(A)(1) TO THIS CASE

       18.      As provided by § 1442(a)(1), a civil action that is commenced in state court

against, or directed to, “any officer (or any person acting under that officer) of the United

States or of any agency thereof, in an official or individual capacity, for or relating to any

act under color of such office” may be removed “to the district court of the United States

for the district and division embracing the place wherein it is pending.” 28 U.S.C.

§ 1442(a)(1).

       19.      More specifically, section 1442(a)(1) provides a private party with the right

to remove to federal court where it is sued for actions taken under the direction of a

federal officer. The right of removal conferred by §1442(a)(1) is to be broadly construed,

and thus “[t]he Supreme Court has explicitly endorsed a broad reading of §1442 rather

than ‘a narrow, grudging interpretation.’” Ferrell v. Yarberry, 848 F. Supp. 121, 122

(E.D. Ark. 1994) (quoting Arizona v. Manypenny, 451 U.S. 232 (1981)).               See also

Nationwide Investors v. Miller, 793 F.2d 1044, 1045-46 (9th Cir. 1986) (per curiam)

(quoting Willingham v. Morgan, 395 U.S. 402, 407 (1969)); Hardge-Harris v. Pleban,

741 F. Supp. 764, 771 (E.D. Mo. 1990); Kolibash v. Comm. on Legal Ethics of W. Va.

Bar, 872 F.2d 571, 576 (4th Cir. 1989); Swett v. Schenk, 792 F.2d 1447, 1450 (9th Cir.


                                               13
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 14 of 23



1986); Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 398 (5th Cir. 1998); 514

Citizens & Taxpayers v. Fecteau, 269 F. Supp. 769, 770 (D.N.H. 1966) (“In order to

effectuate the purpose of this statute, it must be liberally construed”).

       20.    Underlying this broad application of section 1442(a)(1) is a concern “that

state court suits against . . . corporations [acting under the direction of federal officers]

could disrupt the execution of federal law.” Fung v. Abex Corp., 816 F. Supp. 569, 572

(N.D. Cal. 1992). See also Camacho v. Autoridad de Telefonos de Puerto Rico, 868 F.2d

482, 487 (1st Cir. 1989) (“Section 1442(a)(1) represent[s] a legislatively-spawned value

judgment that a federal forum should be available when particular litigation implicates a

cognizable federal interest”).

       21.    Jurisdiction exists under § 1442(a)(1) when four factors are met: the

removing defendant is a “person” within the meaning of the statute; a causal nexus exists

between the removing defendant’s actions, taken pursuant to a federal officer’s directions

and under color of federal office, and the plaintiff’s claims; and the removing defendant

can state a “colorable federal defense” to one or more2 of the claims stated against it.

See, e.g., Mesa v. California, 489 U.S. 121, 124-25, 134-35 (1989).


       2
         “[I]f one claim cognizable under [§ 1442(a)(1)] is present, the entire action is
removed, regardless of the relationship between the [§ 1442(a)(1)] claim and the non-
removable claims.” National Audubon Soc’y v. Department of Water & Power, 496 F.
Supp. 499, 507 and 509 (E.D. Cal. 1980). See also Ruppel v. CBS Corp., 701 F.3d 1176,
1182 (7th Cir. 2012). Further, the court has supplemental jurisdiction over all other
claims that are not subject to 28 U.S.C. Section 1442(a)(1) by virtue of 28 U.S.C. Section
1367(a), which states: “Except as provided in subsections (b) and (c) or as expressly
provided otherwise by Federal statute, in any civil action of which the district courts have
original jurisdiction, the district courts shall have supplemental jurisdiction over all other
claims that are so related to claims in the action within such original jurisdiction that they

                                              14
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 15 of 23



       22.    Building Sprinkler is a corporation and therefore, it is a “person” within the

meaning of 28 U.S.C. § 1442(a)(1). See, e.g., Zeringue v. Crane Co., 2017 WL 279496

at *2 (5th Cir. Jan. 20, 2017); Papp v. Fore-Kast Sales Co., 2016 WL 6871464 at *3 (3d

Cir. Nov. 22, 2016); Leite v. Crane Co., 749 F.3d 1117, 1122, n.4 (9th Cir. 2014); Ruppel,

701 F.3d 1176, 1181 (7th Cir. 2012); Bennett v. MIS Corp., 607 F.3d 1076, 1085 (6th Cir.

2010); Isaacson v. Dow Chem. Co., 517 F.3d 129, 135-36 (2d Cir. 2008).

       23.    To satisfy the “acting under” prong, the removing party must generally

show that the federal official exercised “‘direct and detailed control’ over the defendant.”

Fung, 816 F. Supp. at 572 (citation omitted). Such “control” can be “satisfied by strong

government intervention and the threat that a defendant will be sued in state court ‘based

upon actions taken pursuant to federal direction.’” Id.      (citation omitted). Although

merely “participat[ing] in a regulated industry” is typically not sufficient, courts have

permitted removal where the defendants were “governed by ‘exceedingly complex

regulations, guidelines, and evaluation schemes.’” Id. (quoting Gurda Farms, Inc. v.

Monroe County Legal Assistance Corp., 358 F. Supp. 841 (S.D.N.Y. 1973)). See also In

re Agent Orange Prod. Liab. Litig., 304 F. Supp. 2d 442, 447 (E.D.N.Y. 2004) (removal

proper where government has exercised “substantial degree of direct and detailed federal

control”).

       24.    Building Sprinkler has satisfied the “acting under” prong because, in all

relevant aspects of its supply and installation of insulation products at the MAFB and

form part of the same case or controversy under Article III of the United States
Constitution. Such supplemental jurisdiction shall include claims that involve the joinder
or intervention of additional parties.”


                                            15
       Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 16 of 23



missile sites, Building Sprinkler was acting under the detailed direction and control of

one or more federal officers regarding the use of asbestos-containing products. More

specifically, such insulation materials to be used in Building Sprinkler’s work were

specified by specifications that were promulgated by the U.S. Air Force and/or Corps of

Engineers and which specified the use of asbestos-containing thermal insulation

materials. Notably, the U.S. Air Force and/or Corps of Engineers required the use of such

asbestos-containing products despite the fact that the U.S. Government, at all times

relevant to this case, had superior knowledge regarding asbestos-related health hazards.

        25.   In sum, no material aspect of the construction process, including Building

Sprinkler’s insulation work, escaped the close control of the Corps of Engineers and/or

the U.S. Air Force and its officers, who retained final authority in all such regard.

Therefore, Building Sprinkler was “acting under a federal officer” in its work at the

MAFB and/or missile sites.      See, e.g., Ruppel, 701 F.3d at 1181; French v. A.W.

Chesterton Co., 2016 WL 6649281 at *3 (N.D. Ohio Nov. 10, 2016); Commardelle v.

Pennsylvania General Ins. Co., 2014 WL 1117969 at *3-4 (E.D. La. Mar. 18, 2014);

Najolia v. Northrop Grumman Ship Sys., 883 F. Supp. 2d 646, 653-54 (E.D. La. 2012);

Pack v. ACandS, Inc., 838 F. Supp. 1099, 1103 (D. Md. 1993); Fung, 816 F. Supp. at

572.

        26.   Because Building Sprinkler has been sued for asbestos-related injuries

purportedly arising from or relating to asbestos-containing products that they allegedly

supplied to and/or installed at the MAFB and missile sites under the U.S. Government’s

detailed direction and control, Building Sprinkler has been sued in relation to conduct


                                            16
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 17 of 23



under color of federal office, satisfying the “causal nexus” requirement. Madden v. Able

Supply Company, 205 F. Supp. 2d 695, 701-02 (S.D. Tex. 2002). Accordingly, the

“causal nexus” standard is satisfied as to asbestos-related injury claims involving

Building Sprinkler’s supply of and/or use of asbestos at the MAFB. See, e.g., Ruppel,

701 F.3d at 1181; French, 2016 WL 6649281 at *4; Laurent v. City of New Orleans,

2014 WL 5410654 at *3 (E.D. La. Oct. 23, 2014); Shepherd v. Air & Liquid Systems

Corp., 2012 WL 5874781 at *8-9 (D. R.I. November 20, 2012); Vedros v. Northrop

Grumman Shipbuilding, Inc., 2012 WL 3155180 at *8 (E.D. Pa. Aug. 2, 2012); Kite v.

Bill Vann Company, Inc., 2011 WL 4499345 at *4 (S.D. Ala. 2011); Dupre v. Todd

Shipyards Corp., 2011 WL 4551439 at *6 (E.D. La. Sept. 29, 2011); Ellis v. Pneumo

Abex Corp., 798 F. Supp. 2d 985, 990 (C.D. Ill. 2011); Corley v. Long-Lewis, Inc., 688 F.

Supp. 2d 1315, 1334-35 (N.D. Ala. 2010); Allen v. CBS Corporation, 2009 WL 4730747

at *2-3 (D. Conn. Dec. 1, 2009); Mitchell v. AC&S, Inc., 2004 WL 3831228 at *5 (E.D.

Va. Dec. 15, 20014); Madden, 205 F. Supp. 2d at 701-02.

       27.    As to the question of a colorable federal defense, Building Sprinkler hereby

asserts a government contractor defense pursuant to Boyle v. United Technologies Corp.,

487 U.S. 500 (1988). A federal contractor cannot be held liable for a state tort if, in the

context of the work at issue: (1) the United States approved reasonably precise

specifications; (2) the work conformed to those specifications; and (3) the contractor

warned the United States about the dangers in the use of the product that were known to

the supplier but not to the United States. Papp v. Fore-Kast Sales Co., 842 F.3d 805 (3d

Cir. 2016). Therefore, Building Sprinkler can, accordingly, state at least a colorable


                                            17
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 18 of 23



government contractor defense in relation to such claims, because (1) to the extent

Building Sprinkler supplied and/or installed asbestos-containing insulation products, such

products were supplied and/or installed in accordance with “reasonably precise

specifications” promulgated or heedfully approved and adopted by the Corps of

Engineers on behalf of the U.S. Air Force; (2) the products supplied and/or installed by

Building Sprinkler, and its work at the site conformed with those specifications; and (3)

at all times relevant to this suit, the U.S. Government was independently aware of and

had superior knowledge of the potential health hazards associated with asbestos exposure

and Building Sprinkler did not know about the potential health hazards associated with

asbestos exposure that were not known to the U.S. Government. See e.g. Papp v. Fore-

Kast Sales Co., Inc., 842 F.3d 805, 814 (3d Cir. 2016) (removal proper where

government had a superior understanding of the risks of asbestos); Hagen v. Benjamin

Foster Co., 739 F. Supp. 2d 770, 784 (E.D. Pa. 2010) (“The defense does not require the

contractor to warn the government of hazards where “the government knew as much or

more than the defendant contractor about the hazards of the ... product.”).

       28.    The fact that the government was already fully aware of the hazards of

asbestos satisfies the third element of the government contractor defense. Niemann v.

McDonnell Douglas Corp., 721 F. Supp. 1019, 2018 (S.D. Ill. 1989) (U.S. Air Force had

superior knowledge of the hazards of asbestos so government contractor defense was

applicable); Beaver Valley Power Co. v. Nat'l Eng'g & Contracting Co., 883 F.2d 1210,

1216 (3d Cir.1989) (warnings to the government are not required when the government

agency “knew as much or more” about the danger than the contractor); Ramey v. Martin–


                                            18
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 19 of 23



Baker Aircraft Co. Ltd., 874 F.2d 946, 951 (4th Cir.1989) (federal contractor defense

applied because the record revealed that the Navy already had “full knowledge of the

danger”).

      29.    Here,   the   government     specifications   included   detailed   labeling

specifications, including warning specifications, which show the extensive control and

discretion that the government exercised over the specifications Building Sprinkler was

required to follow. The level of government oversight, and its acceptance of both the

products being applied and work being performed by Building Sprinkler, including

rejecting any non-conforming products or work, demonstrates that Building Sprinkler

complied with all government specifications, including labeling and warning

specifications. See Miller v. Diamond Shamrock Co., 275 F.3d 414, 420 (5th Cir. 2001);

Machnik v. Buffalo Pumps Inc., 506 F. Supp. 2d 99, 103 (D. Conn. 2007) (holding

affidavit stating that “any materials supplied by a contractor that were not entirely

consistent with the Navy’s extensive specifications probably would have been rejected.

From this, the inference can be drawn that if [plaintiff] was exposed to [defendant’s]

products while on board a Navy ship, that equipment fully complied with the Navy’s

detailed specifications concerning both design and warnings).

      30.    The government contractor defense applies to both the design defect and

failure to warn claims asserted by Plaintiff. See, e.g., Papp v. Fore-Kast Sales Co., 842

F.3d 805, 814, 814 n.6 (3d Cir. 2016); See Caldwell v. Morpho Detection, Inc., No.

4:10CV1537 JAR, 2013 WL 500867, at *7 (E.D. Mo. Feb. 11, 2013); Schmid v. Unisys

Corp., No. 4:95CV00864 LOD, 1996 WL 421843, at *17 (E.D. Mo. July 24, 1996).


                                           19
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 20 of 23



       31.    Similar to design defect claims, warning decisions by the government can

conflict with state law warning requirements, and cause the type of conflict Boyle

recognized as “present[ing] a ‘significant conflict’ with federal policy.” Boyle v. United

Techs. Corp., 487 U.S. 500, 512, 108 S. Ct. 2510, 2518 (1988); Oliver v. Oshkosh Truck

Corp., 96 F.3d 992, 1003 (7th Cir. 1996) (noting that “similar policy considerations

control both design defect and failure-to-warn situations” and Boyle can offer guidance in

the failure to warn context). Because the government is not liable when it exercises a

discretionary function, its contractors are also not liable when they carry out the

discretionary decisions of the government because they are required to act in the manner

decided upon by the government. Id. at 511–12, 108 S. Ct. at 2518; see also Ripley v.

Foster Wheeler LLC, 841 F.3d 207, 211 (4th Cir. 2016) (“[T]he constitutional separation

of the judiciary from military matters carries no less force with respect to the design of

military equipment than it does with respect to the warnings accompanying such

equipment.”). Where the government exercises it discretion over the contractors’ actions,

the government has an interest in insulating its contractors from state law liability arising

out of the contractors actions. See Tate v. Boeing Helicopters, 55 F.3d 1150, 1157 (6th

Cir. 1995).

       32.    In sum, and consistent with the short and plain statement of the law and

facts offered herein, this Court has original jurisdiction over the subject matter of this suit

pursuant to § 1442(a)(1) given that Building Sprinkler was acting under an officer or

agency of the United States relative to one or more of the claims stated against it, and can

state at least a colorable federal defense to said claim or claims. See e.g. Dorothy


                                              20
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 21 of 23



Kotalik, individually and on behalf of the Estate of John J. Kotalik, deceased, Plaintiff v.

A.H. Bennett Company, et al., Defendants, Court File No. 3:18-cv-246) (D. N.D.) [See

Doc. No. 109, 113]; and Catherine Selfors, individually and on behalf of the Estate of

Duane Selfors, deceased, Plaintiff v. A.H. Bennett Company, et al., Defendants, Court

File No. 3:18-cv-251 (D. N.D.) (holding case was removable pursuant to federal officer

removal statute as to Building Sprinkler under substantially similar facts) [See Doc. No.

110, 114).

                           PROCEDURAL REQUIREMENTS

       33.      A notice of removal must be filed within thirty days of the defendant’s

receipt of the initial pleading or, “[i]f the case stated by the initial pleading is not

removable,” within thirty days of the defendant’s receipt of “an amended pleading,

motion, order or other paper from which it may be ascertained that the case is one which

is or has become removable[.]” 28 U.S.C. § 1446(b)(3). This notice of removal is timely

because it is filed within thirty (30) days of Building Sprinkler’s receipt of the Complaint

in this case.

       34.      Removal is proper as one or more of the claims stated against Building

Sprinkler in this case falls within the scope of 28 U.S.C. § 1442(a)(1) (federal officer

removal jurisdiction).

       35.      Building Sprinkler has no duty to notify in advance, or to obtain the consent

of, any other defendant to this action in order to remove this case. See e.g., Humphries v.

Elliott Co., 760 F.3d 414, 417 (5th Cir. 2014); Durham v. Lockheed Martin Corp., 445

F.3d 1247, 1253 (9th Cir. 2006); Akin v. Ashland Chem. Co., 156 F.3d 1030, 1034 (10th


                                              21
      Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 22 of 23



Cir. 1998); Ely Valley Mines v. Hartford Accident & Indem. Co., 644 F.2d 1310, 1315

(9th Cir. 1981).

       36.    In compliance with 28 U.S.C. § 1446(d), Building Sprinkler will promptly

provide written notice of this Notice of Removal to all adverse parties, and, promptly

after the filing of this Notice of Removal, will file a copy thereof with the Clerk of the

Cass County District Court, East Central Judicial District, State of North Dakota.

       37.    Pursuant to 28 U.S.C. § 1446(a), Building Sprinkler has filed a copy of all

process, pleadings and all other documents filed in the state court proceeding, which are

attached to the Declaration of Heather H. Neubauer, filed contemporaneously with this

Notice of Removal.

       38.    By filing this Notice of Removal, Building Sprinkler does not waive any of

its affirmative defenses, including but not limited to the right to move to dismiss for lack

of personal jurisdiction, improper process, improper service of process, improper venue,

failure to state a claim upon which relief can be granted, or failure to join all necessary

parties.

       WHEREFORE, Building Sprinkler removes this action from the District Court for

Cass County, East Central Judicial District, State of North Dakota, to the United States

District Court for the District of North Dakota, and that all further proceedings in this

action be held before this Court.




                                            22
     Case 3:19-cv-00127-DLH-ARS Document 1 Filed 06/27/19 Page 23 of 23



Dated: June 27, 2019                  MEAGHER & GEER, P.L.L.P.

                                     By: /s/ Heather H. Neubauer
                                     Heather H. Neubauer (ND #06638)
                                     hneubauer@meagher.com
                                     33 South Sixth Street, Suite 4400
                                     Minneapolis, MN 55402
                                     (612) 338-0661

                                      ATTORNEYS FOR BUILDING
                                      SPRINKLER COMPANY, INC.


12884860.1




                                     23
